Citation Nr: 1726879	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  06-34 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, from October 1990 to May 1991, from June 2004 to June 2005, and from July 2006 to June 2008, with additional service in the Army Reserves.

These appeals to the Board of Veterans' Appeals (Board) are from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In, May 2016, these claims were remanded for additional development, which has been substantially completed.

In this decision, the Board is granting service connection for headaches and for lumbar degenerative joint disease (DJD).  The issue of entitlement to a TDIU is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran's migraine headaches incepted during his active duty service and have continued since that time.

2.  He was diagnosed with mild degenerative changes of the lumbar spine, via X-ray, which was painful, within the year following his separation from active duty service in June 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 

2.  The criteria for service connection for arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307(a), 3.309(a), 4.59 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

Migraine headaches

The Veteran asserts that he has had his headaches since serving in Desert Storm in 1991.  Unfortunately, his STRs from this time period have not been located.  He has also asserted that a head injury in 2007 (for which a record is available) caused his headaches.  He asserts that he has had headaches since his service.

The Board notes that when a portion of the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  As noted above, he has four periods of active duty, but the only STRs of record are dated from 2006 to 2008.

His medical treatment records show documented complaints of chronic headaches starting in July 2005, a month following separation from his third period of active duty.  In December 2005, it was noted that he was "still" having migraines.  He re-entered active duty in July 2006.  During this period of service, he was hit in the head with a ball in August 2007, and had pain in the eye, but no accompanying headache.  That same month, he complained of having had a headache for the past month, which was attributed to sinusitis.  In January 2008, he reported having a headache for the past month, which was attributed to sinusitis.  In May 2008, he reported having headaches during his deployment.  He separated from his last period of service in June 2008.  In August 2008, he began receiving treatment for migraines from VA facilities, and he continues receiving treatment to the present day.

The Veteran was examined in March 2011 and June 2016, but the VA examination reports are not adequate for adjudication.  Both examiners inappropriately focused on a lack of documentation of symptoms, which is an insufficient basis to deny service connection, especially given that the Veteran's complete STRs are unavailable for review.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Headaches are capable of lay observation and identification, therefore, the Veteran is competent to provide lay evidence of headaches.  Jandreau, supra; Layno v. Brown, 6 Vet. App. 465, 470 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses).  

Based on this evidence, the Board finds that all doubt should be resolved in his favor, and that service connection should be granted for migraine headaches.  He has asserted that he has had headaches for years, since service in the 1990s.  He is competent to report his own symptoms, and the Board finds his statements to be credible.  Although he has also reported an alternative cause, with a later onset date, the Board does not find that his assertion that his headaches are related to the August 2007 injury (when he was hit in the head) nullifies his statements that his headaches actually started earlier than that, because the record shows complaints and treatment prior to the August 2007 injury.  The Board notes that his treatment providers have accepted that the headaches started during his service, which lends weight to his statements, and there is nothing in the record that directly contradicts those assertions.  Further, the record shows symptoms documented both during and within a short time period following separation from his last two periods of active duty.  In sum, the Board is satisfied that the evidence is in relative equipoise, and that service connection is warranted.

Low back

The Veteran separated from his fourth period of service on June 21, 2008.

An X-ray dated June 15, 2009, shows mild degenerative changes of the lumbar spine.

Arthritis is considered chronic, per se, and will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

He complained of back pain and painful motion when he was diagnosed with arthritis.  Accordingly, the Board finds his arthritis had manifested to a compensable degree when it was diagnosed, within that year following separation from service.  See 38 C.F.R. § 4.59.  Accordingly, service connection for arthritis of the lumbar spine is granted.
ORDER

Service connection is granted for migraine headaches.

Service connection is granted for arthritis of the lumbar spine.


REMAND

The Veteran's remaining issue, a request for TDIU, requires additional development.  The Board notes that the Veteran has met the schedular requirements for consideration of TDIU for the entire period on appeal.  However, it is unclear when he stopped working, and there is no information on income for those periods where he was working.  On remand, he shall be asked to complete an Application for Increased Compensation Based on Unemployability, and provide information on his employment, educational attainment and income since June 2005, the date of his claim leading to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that information on his employment and income for the entire appeal period (starting from June 2005, but excluding his periods of active duty) would be helpful in determining entitlement to a TDIU.  Ask him to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  If he was working during this time period, ask him to provide income information for a determination as to whether it exceeded the level of marginal employment.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


